DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Several of the clarity issues raised previously under 35 U.S.C. §112(b) have been satisfactorily overcome, and Applicant is thanked for addressing these issues.  
However, not all issues have been overcome and so, where applicable, these rejections have been maintained.  Applicant is kindly requested to address all issues remaining in order to expeditiously advance prosecution.
Applicant argues that “it is well known to those skilled in the art that direct voltage of a capacitive circuit can be increased by injecting electric energy to the capacitive circuit and correspondingly the direct voltage can be decreased by drawing electric energy out from the capacitive circuit” (see p. 4, labeled as p. “20” of Remarks filed 01/04/2021).
In response, 
Applicant argues, regarding the features of “keep fluctuations […] smaller than […],”that “It is well known to those skilled in the art that the control of the first direct voltage is faster to react to deviations than the control of the second direct voltage, e.g., a loop filter in the control of the first direct voltage may have a wider bandwidth than a loop filter in the control of the second direct voltage and/or a gain in the control of the first direct voltage can be greater than a gain in the control of the second direct voltage” (see pp. 20-21 of Remarks filed 01/04/2021).
In response, it is respectfully noted that the features which Applicant cites (i.e., “a loop filter in the control of the first direct voltage may have a wider bandwidth than a loop filter in the control of the second direct voltage,” “a gain in the control of the first direct voltage can be greater than a gain in the control of the second direct voltage”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, there does not appear to be any support in the specification as originally filed for these features, nor does there appear to be any evidence currently of record to show that these features may be “well known to those skilled in the art” as asserted by Applicant.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,630,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).
N.B. – The amended title of “Electromechanical Power Transmission Chain, And An Electric System, A Method And A Computer Program For Controlling The Same To Stabilize Converter Input Voltages And Optimize Combustion Engine Efficiency” is certainly more descriptive than before.  However, it is unclear how the features of “to stabilize converter input voltages” and “optimize combustion engine efficiency” are descriptive of the claimed invention, since neither of these phrases appears to be present in the claims, and no explanation regarding how the amended title ties into the claimed invention has been provided.

Drawings
The drawings were received on 01/04/2021.  These drawings are not acceptable.
Regarding Figure 4, replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and the text is blurry, thereby preventing suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, each element and step should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).  Notably, the limitation “a control system configured to control […] and configured to control […], the control system being configured to keep […] and the converter equipment […]” comprises several features of the “control system” which should be separated so as to clarify the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6-8, the newly-amended limitation “a control system configured to control […] and the equipment in response to changes of a transfer rate of the electric energy transferred between the first capacitive circuit and the electric machine” (emphasis added) does not appear to find support in the specification as originally filed.  Notably, the feature of “changes of a transfer rate of the electric energy transferred” does not appear to be disclosed in the specification as originally filed and thus appears to comprise impermissible new matter.  Furthermore, though Applicant has discussed this added limitation in the Remarks filed 01/04/2021 (see pp. 20-21), Applicant has not indicated where support may be found for the limitation as amended.
Regarding claims 2-5, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8, the claims are generally narrative and comprise multiple instances of indefinite language, failing to conform with current U.S. practice.  The structure and/or 
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, second page, lines 4-21, the limitation “a control system configured to control the direct voltage converter, in response to changes of the first direct voltage […] to drive the first direct voltage to a first direct voltage reference value” (emphasis added) is vague and indefinite.  Notably, the claim does not make clear how the “direct voltage converter” may be “control[led]” by the “control system” specifically “in response to changes of the first direct voltage to perform the function of “driv[ing] the first direct voltage […]” as claimed.  Furthermore, the claim does not make clear what the step of “to drive the first direct voltage to a first direct voltage reference value” may comprise.  The limitations merely state functions without providing any indication about how the functions are performed.  If the step of “driv[ing]” a “voltage” is performed by either “injecting electric energy to” or “drawing electric energy out from” a circuit, as Applicant appears to be arguing in the Remarks (see p. 4, labeled as p. “20” of Remarks filed 01/04/2021), the claim should be so clarified.
Regarding claim 1, second page, lines 4-21, the limitation “a control system […] configured to control the converter equipment, in response to changes of a second direct voltage of the second capacitive circuit […] to drive the second direct voltage to the second direct voltage reference value” (emphasis added) is vague and indefinite.  Notably, the claim does not make clear how the “converter equipment” may be “control[led]” by the “control in response to changes of a second direct voltage” to perform the function of “driv[ing] the second direct voltage […]” as claimed.  Furthermore, the claim does not make clear what the step of “to drive the second direct voltage to a second direct voltage reference value” may comprise.  The limitations merely state functions without providing any indication about how the functions are performed.  
Regarding claim 1, second page, lines 13-21, the limitation “the control system being configured to keep the changes of the first direct voltage smaller […] than the changes of the second direct voltage […] when controlling the direct voltage converter and the converter equipment in response to changes of a transfer rate of the electric power transferred between the first capacitive circuit and the electric machine” is vague and indefinite.
First, though the limitation has been clarified somewhat, the limitation remains generally narrative and does not make clear what may be the intended metes and bounds of what action(s) may be required in order “to keep the changes […] smaller […] than the changes of the second direct voltage” may comprise.  Said differently, the claim fails to make clear how the “control system” may operate or be “configured to keep the changes […] smaller than […]” as claimed. The limitations merely state functions and the possibility of relationships between claim features without providing any indication about how the functions are performed or what the actual relationships may be.
Second, the claim states “the control system […] configured to control the converter equipment, in response to changes of a second direct voltage […]” and “and the converter equipment in response to changes of a transfer rate […]” (emphasis added).  Thus, the claim appears to set forth two separate criteria “in response to” which the “control system” performs how two separate criteria may be used, together, for “control [of] the converter equipment”.
Third, the claim fails to make clear how the newly-introduced “changes of a transfer rate of the electric power transferred” may affect the “controlling”.  As discussed with regard to the New Matter rejection under 35 U.S.C. §112(a) above, the specification also does not appear to discuss this feature, and so it is unclear how the claimed function may be performed.
Regarding claim 1, second page, line 22 to page 3, line 3, the limitation “the control system is configured to determine a torque reference used to drive the electric machine, the torque reference being determined at least partly based on: the second direct voltage, a power control signal of a combustion engine mechanically connected to the electric machine, and a prevailing rotational speed of the electric machine” is vague and indefinite.  Notably, the limitation merely states a function (“determine a torque reference”) without providing any indication about how the function may be performed.  The claim does not make clear how the “torque reference” may, in fact, be “determine[d]”.  Rather, the claim indicates factors (“the second direct voltage,” a “power control signal,” and “a prevailing rotational speed”) that may be used in the “determin[ation]” but fails to indicate how these may be used “to determine a torque reference” as claimed.
Regarding claim 1, second page, lines 22-24, the limitation “the control system is configured to determine a torque reference used to drive the electric machine” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear how a “torque reference” may be used “to drive the electric machine”.  Given its broadest reasonable interpretation (BRI), a “torque reference” would appear to be simply a “reference” value for a “torque”—i.e., a value used for comparison—but not an actual torque provided by one or more physical element(s) to 
Regarding claims 6-8, similar limitations to those discussed hereinabove regarding claim 1 are also recited.  For simplicity and brevity, Applicant is referred to the detailed discussions hereinabove of those limitations which, mutatis mutandis, also render claims 6-8 vague and indefinite.
Regarding claim 7, the limitation “determining a torque reference used to drive the electric machine” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear whether the phrase “to drive the electric machine” is intended to make reference to, and positively recite, a distinct step in the claimed “method” or not.  If intended to positively recite a separate step, such should be made clear, as with the other claimed steps of, e.g., “controlling the direct voltage converter […],” “controlling the converter equipment […],” etc.
Regarding claim 7, the limitation “the converter equipment are controlled in response
Regarding claim 8, the limitation “determine a torque reference used to drive the electric machine” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear whether the phrase “to drive the electric machine” is intended to make reference to, and positively recite, a distinct step in the claimed “computer program” or not.  If intended to positively recite a separate step, such should be made clear, as with the other claimed steps of, e.g., “control the direct voltage converter […],” “control the converter equipment […],” etc.
Regarding claim 8, the limitation “the converter equipment are controlled in response to changes of a transfer rate of the electric energy transferred” (emphasis added) is vague and indefinite.  In addition to the ambiguities noted above (see discussion regarding claim 1), the claim fails to make clear whether the phrase “the converter equipment are controlled in response to […]” is intended to positively recite a distinct step in the claimed “computer program” or not.  If intended to positively recite a separate step, such should be made clear, as with the other claimed steps of, e.g., “control the direct voltage converter […],” “control the converter equipment […],” etc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 19, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832